Case: 12-20111       Document: 00511918939         Page: 1     Date Filed: 07/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 12, 2012
                                     No. 12-20111
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,


versus

MICHAEL GIVENTER, Also Known as Michael Blanc,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:10-CR-763-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Michael Giventer appeals the denial of his motion to revoke the magistrate

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20111    Document: 00511918939      Page: 2   Date Filed: 07/12/2012

                                  No. 12-20111

judge’s order of detention pending his trial on criminal charges related to bank-
ruptcy proceedings. See 18 U.S.C. §§ 3142, 3145. This court remanded this mat-
ter for the limited purpose of obtaining reasons for denial of the motion. The dis-
trict court complied, but Giventer then pleaded guilty of to conspiracy to commit
bankruptcy fraud, so his appeal is moot, see United States v. Ramirez, 145 F.3d
345, 356 (5th Cir. 1998); United States v. O’Shaughnessy, 772 F.2d 112, 113 (5th
Cir. 1985), and is therefore DISMISSED.




                                        2